Mr. Presiding Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. Contracts, § 329*—when party accepting and paying for worlc is estopped to recover damages for defects. Where a party experienced in a particular line of business accepted and paid for work done in that line, held that such party was estopped from recovering damages because of such work. 2. Payment, § 48*—when money paid is recoverahle. Money paid upon false bills or upon bills already paid is recoverable. 3. Damages, § 61*—when judgment for loss of profits on contract is erroneous. Where a judgment for claimed loss of profits on a contract was not based upon any evidence of how much profit, if any, the plaintiff would have made on such contract or that the loss of such contract was by reason of the defendant’s failure, held that such judgment was erroneous. 4. Damages, § 190*—when evidence is insufficient to authoriserecovery for depreciation in value of returned materials furnished manufacturer. Where materials belonging to the plaintiff were furnished to the defendant, a manufacturer, with which he was to manufacture certain articles for the plaintiff, and were returned to the plaintiff five or six days later'in large part in the same condition as when delivered to the defendant, and no reason for depreciation in value or evidence thereof appeared in an action against the defendant for damages, held that a judgment for the plaintiff for damages was erroneous. 5. Damages, § 190*—when evidence is insufficient to justify recovery for expenditures due to failure of manufacturer to return demanded materials. Evidence held insufficient to justify recovery for certain expenditures by plaintiff claimed as damages while its factory was idle, in an action to recover damages for failure to return materials furnished defendant with which to construct for plaintiff parts of certain lanterns.